DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on January 8, 2021 is acknowledged. Accordingly claims 1, 3-5, 9-11 and 13-17 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 9 and 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (hereinafter “ Adams”) U.S. Patent Application Publication No. 2011/0178903 A1 in view of Marion et al (hereinafter “Marion”) U.S. Patent No. 9,634,999 B1 and further in view of Guise U.S. Patent Application Publication No. 2015/0032635 A1.

As per claims 1, 18 and 20, Adams discloses a computer implemented method of changing a personal identification number on a payment card, the method comprising:
establishing, by a portable computing device, a first secure wireless communication between the portable computing device and a payment card comprising a security chip (0066, which discloses that “For example, the chip card interface device 150 is configured for connecting with a host 155 such as a computer, ATM, POS terminal, mobile telephone or smartphone or the like via a communication protocol, either wired or wireless.”);
the payment card physically separate from the portable computing device (see fig. 1, which shows Cardholder 105/chip card 110 physically separate from chip card interface device 150);
executing, by a portable computing device, an application on the portable computing device (0104, which discloses that “Then, as represented by block 930, the chip card input/output device 230 of the CCID 150 communicates the PIN change script to the chip card 110.  Next, the chip card 110 decrypts or authenticates the PIN change script and runs the decrypted PIN change script, which instructs the chip card 110 to store the new PIN in place of the current PIN.”);
establishing, by the application, a second secure wireless communication between the security chip on the payment card and an issuer computing device of an issuer of the payment card (0065, which discloses that “The chip card interface device 150 forms an online connection to the issuing bank 115 via a host 155 such as, but not limited to, a personal computer and through the network 130 such as, but not limited to, the Internet.”; 0066);
receiving, by a portable computing device, an entry of a second personal identification number for the payment card (see fig. 3, which discloses that the PIN entry device (PED) of the CCID receives cardholder input corresponding to the current PIN” 340; The PED receives cardholder input corresponding to the desired new PIN” 350);
verifying, by the application, that the second personal identification number is different from previously used personal identification numbers of the payment card;
wirelessly transmitting, by a portable computing device, the second personal identification number from the portable computing device to the payment card via the first wireless communication, the first wireless communication including near field communication  (0104, which discloses that “Then, as represented by block 930, the chip card input/output device 230 of the CCID 150 communicates the PIN change script to the chip card 110.  Next, the chip card 110 decrypts or authenticates the PIN change script and runs the decrypted PIN change script, which instructs the chip card 110 to store the new PIN in place of the current PIN.”);
changing a personal identification number of the payment card by storing the second personal identification number on the security chip in place of an old personal identification number (0104, which discloses that “Then, as represented by block 930, the chip card input/output device 230 of the CCID 150 communicates the PIN change script to the chip card 110.  Next, the chip card 110 decrypts or authenticates the PIN change script and runs the decrypted PIN change script, which instructs the chip card 110 to store the new PIN in place of the current PIN.”) and
after changing the personal identification number of the payment card, 
transmitting, by the application on the portable computing device, over the second wireless communication, the second personal identification number from the security chip to the issuer computing device;
storing the second personal identification number at the issuer computing device.
What Adams does not explicitly teach is:
verifying, by the application, that the second personal identification number is different from previously used personal identification numbers of the payment card;
after changing the personal identification number of the payment card, 
transmitting, by the application on the portable computing device, over the second wireless communication, the second personal identification number from the security chip to the issuer computing device
storing the second personal identification number at the issuer computing device.
Marion discloses the method comprising:
verifying, by the application, that the second personal identification number is different from previously used personal identification numbers of the payment card (see fig. 8, which discloses compare new password to previous passwords” step 820; col. 11, lines 37-50, which discloses that “In some embodiments, the process 800 may be used to ensure that a new password entered by a user does not match any of a set of previously-used passwords (e.g., the ten (10) most recently used passwords).  In certain cases, an enterprise may institute a policy requiring that a user not reuse old passwords.  The process 800 may be used to enforce such a policy.”);
Guise discloses the method comprising:
after changing the personal identification number of the payment card, 
transmitting, by the application on the portable computing device, over the second wireless communication, the second personal identification number from the security chip to the issuer computing device (0093, which discloses that “At block 303, card application 102a may "package" the new offline PIN and transmit the new offline PIN to issuer 104 or cloud storage 105.  Cloud storage 105 may transmit the offline PIN to issuer 104 via payment network 101.  Cloud storage 105 may transmit the new offline PIN to issuer 104 via a different network than payment network 101.”)
storing the second personal identification number at the issuer computing device (0094, which discloses that “At block 304, Issuer 104 may update the previously stored offline PIN based on the new offline PIN.  The previously stored offline PIN may be associated with cardholder 106 and smart card 103 in one or more databases associated with issuer 104.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Adams and incorporate a method comprising: verifying, by the application, that the second personal identification number is different from previously used personal identification numbers of the payment card; after changing the personal identification number of the payment card, transmitting, by the application on the portable computing device, over the second wireless communication, the second personal identification number from the security chip to the issuer computing device; storing the second personal identification number at the issuer computing device in view of the teachings of Marion and Guise in order for a cardholder to update his or her PIN on his smart card using a mobile device without having to find a smart card capable terminal or ATM. 

As per claim 4, both Adams and Guise further discloses the method, wherein the security chip includes near field communication capabilities (Adams: 0066; 0067; Guise: see claim 2).

As per claim 5, 19 and 21, both Adams and Guise further discloses the method, wherein the near field communication is at least one of Bluetooth low energy, WiFi, Infrared, Ultra high frequency, or Beacons (Adams 0066; 0067; Guise 0039).

As per claim 9, Adams further discloses the method, wherein the communication between the computing device and the payment card and the communication between the computing device and the remote institution are both secure communication (0104).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 17, 2021